
	
		II
		111th CONGRESS
		1st Session
		S. 1940
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 27, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans
		  Affairs to carry out a study on the effects on children of exposure of their
		  parents to herbicides used in support of the United States and allied military
		  operations in the Republic of Vietnam during the Vietnam era, and for other
		  purposes.
	
	
		1.Study on association between diseases in
			 children and exposure of parents to herbicide agents used in support of
			 military operations in Vietnam
			(a)In generalNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall complete a
			 study on the effects on children of exposure of their parents to herbicides
			 used in support of the United States and allied military operations in the
			 Republic of Vietnam during the Vietnam era.
			(b)Review of scientific evidenceAs part of the study required by subsection
			 (a), the Secretary shall review and evaluate the available scientific evidence
			 regarding associations between diseases in children, including multiple
			 sclerosis and asthma, and the exposure of their parents to dioxin and other
			 chemical compounds in herbicides described in subsection (a).
			(c)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of a Representatives a report on the findings of the Secretary as a
			 result of the study required by subsection (a).
			(d)Vietnam era definedIn this section, the term Vietnam
			 era has the meaning given the term in section 101 of title 38, United
			 States Code.
			
